AO 245B (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                      Pagelofl   \5
                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November 1, 1987)
                                v.

                   Moises Esau Vidal-Sanchez                                         Case Number: 3:19-mj-21237

                                                                                     Richard Brian Rodriguez
                                                                                     Defendant's Attorney


REGISTRATION NO. 83889298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                           ~~~___o.~~~~~~~~~~~~~~~~~~~~~~~~-


 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                   Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

 D Th.e defendant has been found not guilty on count( s)                     ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               2l(TIME SERVED                                  D

 IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
  D    Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, March 13, 2019

                                                     Ff LED                        Date of Imposition of Sentence


Received      ~~~~~~+---~-

              DUSM
                                                     MAR I 3 2019
                                          CLERK, U.S. DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                   n&LR~ocK
                                                                                   UNITED STATES MAGISTRATE JUDGE
                                        BY                                DEPUTY


Clerk's Office Copy                                                                                                             3:19-mj-21237
